DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1, 3, 4, 6-7, & 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Koike (JPWO2019022044, see US National Stage Entry, US20200161701, for citations) in view of Troegel (US20140287315) (provided in Applicant’s IDS filed on February 27th, 2020).
Regarding Claim 1 and 11, Koike discloses a negative electrode for a lithium secondary battery ([0033]), comprising:
A negative electrode current collector (negative electrode current collector-1, [0036]);
A first negative electrode active material layer present on the negative electrode current collector (negative electrode active material layer-2 contains two kind of negative electrode active materials, second negative electrode active material-300 acts as first negative electrode active material layer, [0040]); and
A second negative electrode active material layer present on the first negative electrode active material layer (first negative electrode active material-200 acts as second negative electrode active material layer, [0040]),
Wherein the first negative electrode active material layer comprises two or more kinds of first negative electrode active materials ([0051]),
Wherein the second negative electrode active material layer comprises a second negative electrode active material ([0045]).
Koike is silent to the second negative electrode active material having an average particle diameter of 0.1 μm to 10 μm and a uni-modal particle diameter distribution.
Trogel discloses a negative electrode active material for use in a lithium secondary battery ([0073]) that contains a carbon composite active material ([0030] with a monomodal particle diameter distribution of 6.87 μm ([0136]) which falls within the instant range of 0.1 μm to 10 μm. Trogel teaches that this negative electrode structure has a greater strength, elasticity, and cycling stability ([0177]).
Therefore it would be obvious to one of ordinary skill in the art to modify the particle diatmer size of the second negative electrode of Koike with the teachings of Trogel to have a second negative electrode active material with an average particle diameter of 0.1 μm to 10 μm and a uni-modal particle diameter distribution. This modified structure would have the expected result of improved strength, elasticity, and cycling stability.
Koike further discloses the first negative electrode active material layer comprises a mixture of one or more selected from the group consisting of Si, particles of silicon oxide (SiOx)(0<=x<=2), and a Si-metal alloy as the first negative electrode active material ([0049-0051]). Koike discloses that the silicon compound used can contain carbon ([0053]), but is silent to the use of a purely carbon-based compound based active material layer.
Trogel discloses a negative electrode active material layer that contains both a silicon-based active material ([0029]) and a carbon based active material such as graphite ([0030]). Trogel teaches that this negative electrode structure has a greater strength, elasticity, and cycling stability ([0177]).
Therefore it would be obvious to one of ordinary skill in the art to modify the first negative electrode material layer of Koike with the teachings of Trogel to have a first negative electrode active material layer comprising a carbon-based active material and a mixture of one or more selected from the group consisting of Si, particles of silicon oxide (SiOx)(0<=x<=2), and a Si-metal alloy as the first negative electrode active material. This modified structure would have the expected result of improved strength, elasticity, and cycling stability.
Koike further discloses wherein the second negative electrode active material comprises a carbon-based negative electrode active material ([0044-0045]).  
Regarding Claim 3, Koike in view of Trogel discloses the limitations as set forth above. Koike is silent to the Dmax-Dmin < 10 μm.
Trogel discloses a negative electrode whose particle diameter distribution has a D10 value of 3.83 μm and a D90 value of 10.7 μm in a uni-modal particle size distribution ([0136]) which provides a D10 to D90 range of 6.87 which is lower than the 10 μm range of the limitation. It is the examiner’s position that the Trogel disclosure includes many cases that overlap the range claimed in claim 3. Trogel teaches that this negative electrode structure has a greater strength, elasticity, and cycling stability ([0177]).
Therefore it would be obvious to one of ordinary skill in the art to modify the particle diameter distribution of Koike with the teachings of Trogel to have the second negative electrode active material with a Dmax-Dmin < 10 μm. This modified structure would have the expected result of improved strength, elasticity, and cycling stability.
Regarding Claim 4, Koike in view of Trogel discloses the limitations as set forth above. Koike further discloses wherein the second negative electrode active material layer comprises only one type of negative electrode active material (first negative electrode active material-200 which acts as second negative electrode active material layer of the instant can use one carbon-based material, [0044-0045]). It is the examiner’s position that Koike meets the limitations of the second negative electrode active material layer having only one type of negative electrode active material is met as Koike discloses that second electrode active material layer contains one or more carbon-based material which meets the one type of active material. 
Regarding Claim 8, Koike in view of Trogel discloses the limitations as set forth above. Koike further discloses that the negative electrode uses lithium as an electrode reactant, which Koike teaches that lithium is involved in the charge and discharge reaction ([0033]). Therefore it would be inherent that the negative electrode, which includes the first and second negative electrode active material layer, of Koike would comprise lithium ions diffused by pre-lithiation.
5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Koike (JPWO2019022044, see US National Stage Entry, US20200161701, for citations) in view of Troegel (US20140287315) (provided in Applicant’s IDS filed on February 27th, 2020) further in view of Watanabe (US20200303776).
Regarding Claim 2, Koike in view of Troegel discloses the limitations as set forth above. Koike is silent to ratio of Dmin/Dmax >= 0.5.
Watanabe teaches that a negative electrode for use in a lithium ion battery ([0015]) that has a negative electrode active material with a sharp particle diameter distribution allows for the formation of a homogeneous negative electrode which provides a battery with improved charge and discharge characteristics ([0066]). Thus, Watanabe indicates that the range of particle diameter is result effective. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.
Therefore it would be obvious to one of ordinary skill, absent a showing of criticality or unexpected results, in the art to optimize the second negative electrode material particle structure of Koike in view of Trogel with the teachings of Watanabe to have  a sharp particle diameter distribution and optimize to a ratio of Dmin/Dmax >= 0.5. This optimized particle diameter distribution would have the expected result of improved charge and discharge characteristics of the battery.
6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koike (JPWO2019022044, see US National Stage Entry, US20200161701, for citations) in view of Troegel (US20140287315) (provided in Applicant’s IDS filed on February 27th, 2020) further in view of Yokai (US20120009472).
Regarding Claim 5, Koike in view of Trogel discloses the limitations as set forth above. 
Koike is silent to the thickness of the second negative electrode active material layer being in a range of 5 % to 50% with respect to the thickness of the first negative electrode active material layer. 
Yokai discloses a negative electrode with a first and a second negative electrode active material layers where the first negative electrode active material layer is preferably two times greater than the second negative electrode active material ([0018]) which meets the limitation of having a thickness of the second negative electrode active material in a range of 5% to 50% with respect to a thickness of the first negative electrode active material layer. Yokai teaches that this structure improves high-temperature storage life of the battery without reducing capacity.
Therefore it would be obvious to one of ordinary skill in the art to modify the negative electrode structure of Koike with the teachings of Yokai to have a thickness of the second negative electrode active material in a range of 5% to 50% with respect to a thickness of the first negative electrode active material layer. This modified structure would have the expected result of improving high-temperature storage life of the battery without reducing capacity.
7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Koike (JPWO2019022044, see US National Stage Entry, US20200161701, for citations) in view of Troegel (US20140287315) (provided in Applicant’s IDS filed on February 27th, 2020) further in view of Takezawa (US20090117463).
Regarding Claim 9, Koike in view of Troegel discloses the limitations as set forth above. 
Koike is silent to the presence of a lithium metal layer present on the second negative electrode active material layer. 
Takezawa discloses a negative electrode for use in a lithium ion battery that has a lithium metal layer formed on a surface of the negative electrode ([0097]). Takezawa teaches that this electrode structure improves battery safety ([008]).
Therefore, it would be obvious to be one of ordinary skill in the art to modify the negative electrode of Koike with the teachings of Takezawa to have a lithium metal layer present on the second negative electrode active material layer. This modified structure would have the expected result of improving battery safety.
	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Koike (JPWO2019022044, see US National Stage Entry, US20200161701, for citations) in view of Troegel (US20140287315) (provided in Applicant’s IDS filed on February 27th, 2020) further in view of Kim (US20030099885) further in view of Sonobe (US20160260973).
Regarding Claim 10, Koike in view of Trogel discloses the limitations as set forth above. 
Koike and Trogel are silent to the anode being punched.
Kim discloses a negative electrode that is hole-punched ([0010]) to a specific size. Kim teaches that the hole-punched electrode increases electrode impregnation speed and makes impregnation degree uniform which improves cycle life, capacity, and rate characteristics ([0019]). Kim further discloses were the hole-punch areas allow for the electrolyte to uniformly wet over the entire electrode even after many charge/discharges cycles ([007]). Kim further discloses that the discharge capacity is tested for the electrode and compared to the a comparative example which had an anode that was not punched ([0040]), and Kim teaches that the discharge capacities were better for the electrodes with holes, example 3, then the electrodes without holes, example 1 ([0046-0047]).
Kim is silent to the area of the holes being 0.7 cm2 to 12 cm2. 
Sonobe discloses a negative electrode made of silicon ([0032]). Sonobe further discloses wherein when the negative electrode is punched into five spots where the spots are 16 mm circular holes for a powder falling test ([0183]). Sonobe teaches that the negative electrode even when punched with 5 16 mm circular holes, the electrode still has a high powder falling rate, which means that the weight of the electrode remains constant throughout after punching, and therefore indicated fewer cracking and separation on the negative electrode ([0183]).
Thus with the teachings of Kim and Sonobe, one of oridnaru skill in the art could create a negative electrode with 5 holes, at 16 mm, where the negative electrode would be able to function without cracking and separation, and where the inclusion of the punched portions, or holes, would help uniformly wet the electrolyte over the negative electrode, which in turn would allow for uniform discharge capacities on the electrode.
Therefore it would be obvious to one of ordinary skill in the art to modify the negative electrode of Koike in view of Trogel with the teachings of Kim and Sonobe to have a negative electrode that is punched into an area in a range of 0.7 cm2 to 12 cm2 at five or more positions on an entire area of the negative electrode after pre-lithiation, and then a discharge capacity of each of the punched out portions of the negative electrode is measures, a deviation between the punched out portions is in a range of 0.1% to 15%.
Response to Arguments
Applicant’s amendments, see Claims and see Remarks, filed May 25th, 2022, with respect to Claim 10 112(b) rejection have been fully considered and are persuasive.  The 112(b) Rejection of Claim 10 has been withdrawn. 
Applicant’s amendments, see Claims, filed May 25th, 2022, with respect to the rejection(s) of claim(s) 10 under 103 Rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Koike in view of Trogel further in view of Kim further in view of Sonobe.
Applicant's arguments filed May 25th, 2022 regarding the 103 Rejection of Claim 1 have been fully considered but they are not persuasive. 
Applicant argues that the amended claim 1 is not obvious over any combination of the cited references. Applicant argues that amendment clarifies the composition of a first negative active material to comprise a carbon-based negative electrode active material and a silicon-based negative electrode active material and that the composition of a second negative active material only consists of a carbon-based negative material. Applicant further argues that the active material of Trogel is a Si/C composite which is entirely different form the second negative electrode active material consisting of a carbon-based active material of instant claim 1, and therefore one of ordinary skill in the art would not have ben able to arrive at the average particle diameter of the second negative electrode active material. 
	Applicant argues that Koike does not disclose the limitations as set forth by claim 1.
	The examiner agrees with the applicant that Koike alone does not disclose the limitations as set forth above of amended instant claim 1, but it is the examiner’s position that Koike in view of Trogel discloses the limitations as set forth in instant amended claim 1, which will be explained below.
	Applicant argues that Koike in view of Trogel does not disclose the limitations as set forth by claim 1.
The examiner respectfully disagrees with the applicant that Koike in view of Trogel does not disclose the limitations of amended instant claim 1. Koike discloses a second negative electrode active material that consists of any one or more carbon-based materials ([0044]), and therefore Koike discloses a second negative electrode active material that consists of only carbon. Furthermore, Koike further discloses a first negative electrode active material that can contain one or more silicon-based materials, silicon alloys, or compound of silicon, ([0049-0051]), where the silicon alloy and compound of silicon can contain carbon ([0053]). Trogel discloses a Si/C composite material for use as an anode material ([0017]). It is the examiner’s position that, because the carbon content can be 10-90 wt% in the Si/C composite, and preferably 50-80% wt of carbon ([0070]), the Si/C composite material meets the limitation of being a carbon-based active material. 
Therefore since, Koike allows for two active materials, one being a silicon material and another being a silicon material with carbon, it would be obvious to one of ordinary skill in the art to modify the negative electrode active material of Koike with the teachings of Trogel to have a silicon based active material and a carbon-based active material.
Furthermore, the examiner respectfully disagrees that the Si/C composite of Trogel is entirely different from the carbon-based active material of the second negative electrode active material, because the Si/C composite meets the limitation of a carbon-based active material. 
Therefore it would be obvious to one of ordinary skill in the art to modify the carbon-based active material of the second negative electrode active material of Koike with the teachings of Trogel to have an average particle diameter of 0.1 um to 10 um and has a unimodal particle diameter distribution.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/               Examiner, Art Unit 1728                                                                                                                                                                                         
/MATTHEW T MARTIN/               Supervisory Patent Examiner, Art Unit 1728